Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andrew Drayton, Jr., appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Drayton v. State, No. 0:14-cv-01548-RMG, 2014 WL 3054421 (D.S.C. July 3, 2014). We deny Drayton’s motion to expedite as moot and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 This case has recently been returned to this court after a limited remand for a timeliness determination. The district court has granted Drayton’s motion to reopen the appeal period.